Citation Nr: 1823050	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  04-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1997 to April 2002.  This matter comes before the Board of Veterans' Appeals (Board) as a derivative TDIU claim from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in June 2012; a hearing transcript is of record.

In October 2013, the Board remanded this claim for additional development.  The RO was instructed to schedule the Veteran for a VA examination, obtain medical treatment records, and locate Social Security Administration (SSA) records.  After the development was completed, the RO was instructed to consider whether a TDIU rating or a referral for extraschedular consideration was appropriate.  The RO followed the Board's remand instructions and then denied both a TDIU rating and a referral for extraschedular consideration.  The RO did not provide the Veteran with VCAA notice with respect to his TDIU claim.  Therefore, the claim was remanded again in March 2016 to provide the Veteran with the opportunity to substantiate his claim.  During the same month, the RO provided the Veteran with the pertinent VCAA notice and provided the Veteran additional time to submit information.  The Veteran did not submit any additional information.  Finally, the claim was remanded in March 2017 in order to obtain an opinion from the Director of the Compensation Service on the matter of extraschedular TDIU.  The opinion was provided in July 2017.

Consequently, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  The claim is now ready for appellate review.


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of the thoracic spine, tinnitus, limitation of motion of the arm, and parasinusitis have greatly reduced his capacity to perform physically demanding work, but are not severe enough to render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that the combined effects of his service-connected disabilities have prevented him from obtaining and retaining gainful employment since his separation from service in 2002. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.   

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b). See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Initially, the Board notes that the Veteran is service-connected for degenerative disc disease of the thoracic spine (10 percent from April 2, 2002; 100 percent from June 20, 2007; 10 percent from August 1, 2007; and 20 percent from July 13, 2009).  Additionally, he has received a 10 percent rating for tinnitus since 2002 as well as noncompensable ratings for limitation of motion of the arm and parasinusitis.  

Here, the Veteran's service-connected disabilities do not meet the percentage requirements for a schedular TDIU at any time, as the Veteran does not have a single service-connected disability ratable at 60 percent or a combined disability rating of 70 percent.  Entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this case, the Board remanded the claim for referral to the Director of Compensation and Pension, who provided a negative opinion in July 2017.  

After a review of the competent evidence of record, the Board concludes that the Veteran is able to secure or follow a substantially gainful occupation despite his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  Specifically, the Board does not question that the Veteran's back disability, which is the sole disability that he asserts causes him to be unemployable, makes it very difficult to perform physically demanding work.  The Veteran's medical records thoroughly detail that the Veteran does not so much struggle with range of motion as he struggles with the pain caused by his spine disability.  For example, in June 2004, increased muscle pain led to a prescription of a muscle relaxant.  In March 2008, after a spinal surgery, he reported that the excruciating back pain was gone, but was replaced with back spasms.  By March 2011, he reported getting sick to his stomach from pain.  He reported difficulty with prolonged standing and ambulating as well as being unable to lift weighted items.  On the other hand, his range of motion throughout the appeal period has been considered normal on at least some occasions.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's back disability would greatly inhibit any physically demanding work.

Despite the Veteran's physical limitations, the record indicates that he could still perform sedentary employment.  In a July 2009 opinion, a VA examiner mentioned that the Veteran performed computer-type work in the military and noted only physical limitations during the examination.  In a May 2015 opinion, a VA examiner opined that the Veteran's thoracic spine disorder less likely as not impacts his ability to function in an occupational environment.  The examiner noted no mental or psychological limitations.  The Board concludes that the claims file does not contain evidence of impaired mental functioning that would prohibit performing a sedentary occupation.  

The Board finds that the Veteran's military experience as an information systems analyst, which included being in charge of daily maintenance for a computer network, conducting weekly trainings, and leading his Battalion's yearly accreditation, would offer him skills that could translate to the civilian world.  Although the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, the Veteran did not mention in his submissions to the Social Security Administration and the Board what jobs, if any, he has applied to since he left the military.  As it stands, the Veteran appears not to have attempted to find work in either the private or public sector that may be accommodating to his disabilities.  

The Board has also considered the statements from the Veteran which indicate that he has substantial employment limitations.  Although the Veteran stated during his Board hearing that he cannot work while taking his pain medication, there is no justification as to why the medication would completely prohibit work that is not physically demanding.  Additionally, the Veteran stated that he only takes occasional morphine for back pain, which suggests that he would only be affected by painkillers some of the time.  The Board, however, assigns more probative weight to the clinical evidence, which does not show that the Veteran is unable to perform sedentary work.  

The Board also acknowledges the opinion provided by the Veteran's physician in December 2011.  In her opinion, she stated that the Veteran cannot work due to physical pain in his thoracic spine.  He could not stand, walk, sit, or lift.  The extreme conclusion that the Veteran is completely unable to stand, walk, sit, or lift, is inconsistent with the medical evidence.  The Board assigns the opinion low probative value because the physician does not provide any explanation for their conclusion regarding the Veteran's physical limitations and how those limitations would inhibit sedentary work.  

Finally, as noted in Bradley v. Peake, 22 Vet. App. 280 (2008), VA must consider a TDIU claim despite the existence of a schedular total rating because VA must award special monthly compensation (SMC) under 38 U.S.C. § 1114(s) if VA finds one or more separate disabilities support a TDIU rating independent of the disability rated at 100 percent.  During the period of June 20, 2007 to prior to August 1, 2007, the Veteran received a schedular 100 percent disability rating for his back disability as a result of surgery.  Therefore, during that period, the Board has considered whether disabilities other than the spine disability render the Veteran unemployable.  As the clinical evidence and the Veteran's statements show no serious disabling effects from the Veteran's other disabilities, TDIU is also not warranted during this time period.  




ORDER

A TDIU is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


